UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7013


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDWARD GILL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:13-cr-00577-RDB-1; 1:18-cv-01303-RDB)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Gill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Raymond Edward Gill seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60 motion for relief from the court’s prior order denying relief on Gill’s 28 U.S.C.

§ 2255 motion. In his Rule 60 motion, Gill asserted that the probation officer unlawfully

relied on Gill’s prior convictions to designate him a career offender. Because this motion

sought to add a new ground for relief in his § 2255 proceeding that challenged Gill’s

sentence, the district court’s order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); see also Gonzalez v. Crosby,

545 U.S. 524, 531-32 (2005); United States v. McRae, 793 F.3d 392, 397-99 (4th Cir.

2015).

         A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists could find the district court’s assessment of the constitutional claims debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the motion states a debatable claim of the denial of

a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

         Absent prefiling authorization from this court, the district court lacked jurisdiction

to entertain the reconsideration motion, which was, in actuality, a successive § 2255

motion. See 28 U.S.C. § 2244(b)(3). Accordingly, we deny a certificate of appealability

                                               2
and dismiss Gill’s appeal. To the extent Gill is seeking authorization to file a successive

§ 2255 motion, we deny such authorization. See United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            3